



EXHIBIT 10.3


ITT CORPORATION
2011 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT (the “Agreement”), effective as of the 19th day of February,
2016, by and between ITT Corporation (the “Company”) and _______________ (the
“Grantee”),
WITNESSETH:
WHEREAS, the Grantee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan (the “Plan”)) as an employee, and
in recognition of the Grantee’s valued services, the Company, through the
Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an inducement to remain in service of the
Company and as an incentive for increased efforts during such service pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement and which provides definitions for
capitalized terms not otherwise defined herein, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Restricted Stock Units. In accordance with, and subject to, the terms
and conditions of the Plan and this Agreement, the Company hereby confirms the
grant on February 19, 2016 (the “Grant Date”) to the Grantee of _______________
Restricted Stock Units. The Restricted Stock Units are notional units of
measurement corresponding to Shares of common stock (i.e., one Restricted Stock
Unit is equivalent in value to one Share).

The Restricted Stock Units represent an unfunded, unsecured right to receive
Shares (and dividend equivalent payments pursuant Section 2(b) hereof) in the
future if the conditions set forth in the Plan and this Agreement are satisfied.
2.
Terms and Conditions. It is understood and agreed that the Restricted Stock
Units are subject to the following terms and conditions:



(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement,
neither this Award nor any Restricted Stock Units subject to this Award may be
sold, assigned, pledged, exchanged, transferred, hypothecated or encumbered,
other than to the Company as a result of forfeiture of the Restricted Stock
Units.



(b)
Voting and Dividend Equivalent Rights. The Grantee shall not have any privileges
of a stockholder of the Company with respect to the Restricted Stock Units,
including without limitation any right to vote Shares or to receive dividends.
Dividend equivalents shall be earned with respect to each Restricted Stock Unit
that vests. The amount of dividend equivalents earned with respect to each such
Restricted Stock Unit that vests shall be equal to the total dividends declared
on a Share where the record date of the dividend is between the Grant Date of
this Award and the date this Award is settled. Any dividend equivalents earned
shall be paid in cash to the Grantee when the Shares subject to the vested
Restricted



1

--------------------------------------------------------------------------------





Stock Units are issued. No dividend equivalents shall be earned or paid with
respect to any Restricted Stock Units that do not vest. Dividend equivalents
shall not accrue interest.


(c)
Vesting of Restricted Stock Units and Payment.



(i)
Threshold Condition to Payout of Awards. The RSUs shall not be due and payable
to the Grantee unless the Company earns a level of “Adjusted EBITDA” (as defined
below) in any rolling consecutive four calendar quarter period during the
“Performance Period” that exceeds $199 million (the “Threshold”). For purposes
of this Agreement, “Adjusted EBITDA” means net income before interest, taxes,
depreciation and amortization, adjusted to exclude the impact of (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items, (f) acquisitions or divestitures, and (g)
foreign exchange gains and losses. The “Performance Period” begins on January 1,
2016, and ends on the earlier of (A) December 31, 2018, or (B) December 31 of
the year in which the Grantee separates from service. In the event of an
Acceleration Event that constitutes a change of ownership or control (as
determined under Section 162(m) of the Code) and that occurs during the
Performance Period, the Threshold shall be deemed to have been satisfied.



(ii)
Additional Vesting Requirements. Subject to earlier vesting pursuant to
subsection 2(d) below (and achievement of the Threshold), the Restricted Stock
Units shall vest (meaning the Period of Restriction shall lapse and the
Restricted Stock Units shall become free of the forfeiture provisions in this
Agreement) on February 19, 2019, provided the Grantee has been continuously
employed by the Company or an Affiliate on a full-time basis from the Grant Date
through the date the Restricted Stock Units vest. For the avoidance of doubt,
continuous employment of a Grantee by the Company or an Affiliate for purposes
of vesting in the Restricted Stock Units granted hereunder shall include
continuous employment with the Company for so long as the Grantee continues
working at such entity.



(iii)
Payment of the Award. Except as provided in subsection 2(l) below, as soon as
practicable after the date the Restricted Stock Units vest (including vesting
upon a separation from service pursuant to subsection 2(d) below), the Company
will deliver to the Grantee (A) one Share for each vested Restricted Stock Unit,
with any fractional Shares resulting from proration pursuant to subsection 2(d)
to be rounded to the nearest whole Share (with 0.5 to be rounded up) and (B) an
amount in cash attributable to any dividend equivalents earned in accordance
with subsection 2(b) above, in the case of (A) and (B) less any Shares or cash
withheld in accordance with subsection 2(e) below. In the case of a payment on
account of a separation from service, if the Threshold has not been achieved
prior to the Grantee’s separation from service but is achieved within the
Performance Period, payment of vested RSUs shall be made as soon as practicable
after the achievement of the Threshold, subject to subsection 2(l) below.





2

--------------------------------------------------------------------------------





(iv)
Payment after Acceleration Event. If, prior to the payment date, Shares cease to
exist as a result of an Acceleration Event and this Award is not assumed,
converted, or otherwise replaced with a comparable award, the RSUs shall be
settled in cash instead of Shares, and the amount of cash paid on the settlement
date specified in this Agreement shall equal the sum of (A) the Fair Market
Value of one Share multiplied by the number of vested RSUs, plus (B) the
dividend equivalents described herein. For this purpose, “Fair Market Value”
shall be the fair market value on the date of the Acceleration Event. However,
if the Acceleration Event constitutes a change in control under Section 409A of
the Code and any related regulations or other effective guidance promulgated
thereunder (“Section 409A”) and, immediately following the Acceleration Event
the common stock of the Company (or, if applicable, its successor) is not
publicly traded, the Restricted Stock Units shall immediately become 100% vested
as of the date of the Acceleration Event and be settled on such date.



(d)
Effect of Termination of Employment. If the Grantee's employment with the
Company and its Affiliates is terminated for any reason and such termination
constitutes a “separation from service” within the meaning of Section 409A, any
Restricted Stock Units that are not vested at the time of such separation from
service shall be immediately forfeited except as follows:



(i)
Separation from Service due to Death or Disability. If the Grantee's separation
from service is due to death or Disability (as defined below), the Restricted
Stock Units shall immediately become 100% vested as of such separation from
service. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Grantee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.



(ii)
Separation from Service due to Early Retirement or Separation from Service by
the Company for Other than Cause. If the Grantee's separation from service is
due to Early Retirement (as defined below) or an involuntary separation from
service by the Company (or an Affiliate, as the case may be) for other than
Cause (other than as specified in (iv), below), a prorated portion of the
Restricted Stock Units shall immediately vest as of such separation from
service. For these purposes,



(A)
the prorated portion of the Restricted Stock Units shall be determined by
multiplying the total number of Restricted Stock Units subject to this Award by
a fraction, the numerator of which is the number of full months during which the
Grantee has been continually employed since the Grant Date (not to exceed 36 in
the aggregate) and the denominator of which is 36 (for avoidance of doubt, the
period during which the Grantee may receive severance in the form of salary
continuation or otherwise shall not affect the determination of the date of the
Grantee’s separation from service or the date this award is settled); and



(B)
full months of employment shall be based on monthly anniversaries of the Grant
Date, not calendar months.



3

--------------------------------------------------------------------------------





For purposes of this Agreement, the term “Early Retirement” shall mean any
termination (other than a Normal Retirement) of the Grantee’s employment after
the date the Grantee attains age 55 and completes 10 or more years of Effective
Service (as such term is defined in the ITT Retirement Savings Plan). The term
“Cause” shall mean “cause” as defined in any employment agreement then in effect
between the Grantee and the Company, or if not defined therein, or if there is
no such agreement, the Grantee’s (a) embezzlement, misappropriation of corporate
funds, or other material acts of dishonesty; (b) commission or conviction of any
felony, or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendere to any felony or misdemeanor; (c) engagement in any
activity that the Grantee knows or should know could harm the business or
reputation of the Company or an affiliate; (d) material failure to adhere to the
Company’s or its subsidiaries’ or affiliates’ corporate codes, policies or
procedures as in effect from time to time; (e) willful failure to perform the
Grantee’s assigned duties, repeated absenteeism or tardiness, insubordination,
or the refusal or failure to comply with the directions or instructions of the
Grantee’s supervisor, as determined by the Company or an affiliate; (f)
violation of any statutory, contractual, or common law duty or obligation to the
Company or an affiliate, including, without limitation, the duty of loyalty; (g)
the Grantee’s violation of any of the applicable provisions of subsection 2(g)
of this Agreement; or (h) material breach of any confidentiality or
non-competition covenant entered into between the Grantee and the Company or an
affiliate. The determination of the existence of Cause shall be made by the
Company in good faith, and such determination shall be conclusive for purposes
of this Agreement.
(iii)
Separation from Service Due to Normal Retirement. If the Grantee’s separation
from service is due to Normal Retirement (as defined below), and the separation
from service occurs at least twelve (12) months after the Grant Date, the
Grantee’s Restricted Stock Units shall immediately become 100% vested as of such
separation from service. If the Grantee’s separation from service is due to
Normal Retirement and the separation from service occurs within the twelve (12)
month period beginning on the Grant Date, a prorated portion of the Restricted
Stock Units shall immediately vest as of such separation from service in an
amount equal to the number of Restricted Stock Units granted herein multiplied
by a fraction, the numerator of which is the number of full months in such
twelve (12) month period that were completed before the Grantee’s separation and
the denominator of which is twelve (12). For this purpose, full months of
employment shall be based on monthly anniversaries of the Grant Date, not
calendar months.

 
For purposes of this Agreement, the term “Normal Retirement” shall mean any
termination of the Grantee’s employment after (A) the date the Grantee attains
age 62 and completes 10 or more years of Effective Service (as such term is
defined in the ITT Retirement Savings Plan) or, if earlier, (B) the date the
Grantee attains age 65.
(iv)
Separation from Service After an Acceleration Event. If the Grantee’s employment
is terminated on or within two (2) years after an Acceleration Event (A) by the
Company (or an Affiliate, as the case may be) for other than Cause, as defined
herein, and not because of the Grantee’s Early or Normal Retirement, Disability,
or death, or (B) by the Grantee because of Good Reason, then any unvested
Restricted Stock Units shall immediately become 100% vested. For this purpose,
the term “Good Reason” shall mean (i) without the Grantee’s express written



4

--------------------------------------------------------------------------------





consent and excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or its affiliates within 30 days after receipt of notice thereof given by the
Grantee, (a) a reduction in the Grantee’s annual base compensation (whether or
not deferred), (b) the assignment to the Grantee of any duties inconsistent in
any material respect with the Grantee’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities, or
(c) any other action by the Company or its affiliates that results in a material
diminution in such position, authority, duties or responsibilities; or (ii)
without the Grantee’s express written consent, the Company’s requiring the
Grantee’s primary work location to be other than within twenty-five (25) miles
of the location where the Grantee was principally working immediately prior to
the Acceleration Event; provided, that “Good Reason” shall cease to exist for an
event on the 90th day following the later of its occurrence or the Grantee’s
knowledge thereof, unless the Grantee has given the Company notice thereof prior
to such date.


(e)
Tax Withholding. In accordance with Article 15 of the Plan, the Company may make
such provisions and take such actions as it may deem necessary for the
withholding of all applicable taxes attributable to the Restricted Stock Units
and any related dividend equivalents.



(f)
Grantee Bound by Plan and Rules. The Grantee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof. The Grantee agrees to be bound by any rules and regulations
for administering the Plan as may be adopted by the Committee prior to the date
the Restricted Stock Units vest. The Committee shall be authorized to make all
necessary interpretations concerning the provisions of this Agreement and the
proper application of those provisions to particular fact patterns, including
but not limited to the basis for the Grantee’s termination of employment, and
any such interpretation shall be final. Terms used herein and not otherwise
defined shall be as defined in the Plan.



(g)
Non-Competition, Non-Solicitation and Non-Disparagement. In consideration of the
Company entering into this Agreement with the Grantee, the Grantee agrees as
follows:



(i)
During Grantee’s employment with the Company (which, for purposes of this
subsection 2(g) includes its subsidiaries), Grantee will not, directly or
indirectly, except for on behalf of the Company or except with the prior written
approval of the Company, either as an employee, employer, consultant, agent,
principal, partner, stockholder, member, corporate officer, director or in any
other individual or representative capacity, engage or attempt to engage in any
competitive activity relating to the Company’s business or products, or to its
actual or demonstrably anticipated research or development, nor will Grantee
engage in any other activities that conflict with Grantee’s employment
obligations to the Company, where such activities (other employment,
occupations, consulting, business activities, commitments, anticipated research
or development, or conflicts) violate ITT’s Code of Conduct. Activities and
commitments as used herein do not include passive investments in stocks or other
financial instruments.





5

--------------------------------------------------------------------------------





(ii)
During Grantee’s employment and for a period of twelve (12) months following the
termination of Grantee’s employment with the Company for any reason, Grantee
agrees that Grantee will not within the Restricted Area, directly or indirectly,
except with the Company’s prior written approval from an authorized officer,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, member, corporate officer, director or in any other individual or
representative capacity, engage or attempt to engage in any Competitive Activity
relating to the Company’s business or products, or to its actual or demonstrably
anticipated research or development. For the purposes of this subparagraph,
“Competitive Activity” shall mean perform services for, have an interest in, be
employed by, or do business with (including as a consultant), any person, firm,
or corporation engaged in the same or a similar business as the Company’s within
the Restricted Area. For purposes of this Agreement, “Restricted Area” shall
mean, any area in which the Company has transacted business for the twelve (12)
months prior to Grantee’s termination of employment, which includes, but is not
limited to, the state(s) in which Grantee worked on behalf of the Company, the
United States, Australia, Argentina, Brazil, Canada, Chile, China, Columbia,
Czech Republic, Denmark, Egypt, France, Germany, Greece, Hong Kong, India,
Indonesia, Italy, Japan, Republic of Korea, Luxembourg, Mexico, Netherlands,
Peru, Russia, Saudi Arabia, Singapore, Spain, Taiwan, Thailand, United Arab
Emirates, United Kingdom, Venezuela and such other countries as the Company is
now conducting and may expand its business from time to time.



(iii)
Throughout the Grantee’s term of employment with the Company and for a period of
twelve (12) months following the Grantee’s termination of employment with the
Company for any reason, the Grantee shall not, directly or indirectly, divert or
attempt to divert or assist others in diverting any business of the Company
including by soliciting, contacting or communicating with any customer or
supplier of the Company with whom the Grantee has direct or indirect contact or
upon termination of employment has had direct or indirect contact during the
twelve (12) month period immediately preceding the Grantee’s date of termination
with the Company.

 
(iv)
During Grantee’s employment and for a period of twelve (12) months following
Grantee’s termination of employment with the Company for any reason, the Grantee
shall not, directly or indirectly, hire, solicit, induce, attempt to induce or
assist others in attempting to induce any employee of the Company with whom the
Grantee has worked or had material contact with, during the twelve (12) month
period immediately preceding the termination of the Grantee’s employment, to
leave the employment of the Company or to accept employment or affiliation with
(including as a consultant) any other company or firm of which the Grantee
becomes an employee, owner, partner or consultant.



(v)
Grantee agrees not to make or publish any maliciously defamatory statements
about the Company, including any current, former or future managers or
representatives.



(vi)
Grantee agrees that damages in the event of a breach by Grantee of Grantee’s
obligations in this Agreement, including in this subsection 2(g), would be
difficult if not impossible to ascertain, and that any such breach will result
in irreparable



6

--------------------------------------------------------------------------------





and continuing damage to the Company. Therefore, Grantee agrees that the
Company, in addition to and without limiting any other remedy or right it may
have, shall have the right to an immediate injunction or other equitable relief
(without posting bond or other form of security) in the Chosen Courts (as
defined below) enjoining any such threatened or actual breach. The existence of
this right shall not preclude the Company from also pursuing any other rights
and remedies at law or in equity that it may have.


(vii)
If the Grantee violates the terms of this subsection 2(g), then, in addition to
any other remedy the Company might have, no amount shall be due to the Grantee
under this Agreement and the Grantee shall be required to repay to the Company
all amounts and Shares paid under this Agreement (or proceeds therefrom).



(viii)
Notice to Attorneys. For a Grantee who is an attorney, the provisions in
subsection 2(g)(ii) will apply only to prohibit Grantee’s employment for twelve
(12) months in any position in the Restricted Area that involves non-legal
responsibilities similar to those performed for the Company, or that would
involve or risk the use or disclosure of the Company’s attorney-client
privileged or other Confidential Information, as defined in Grantee’s respective
confidentiality agreement with the Company. This restriction and the other
restrictions in subsection 2(g) are not intended to bar Grantee from performing
solely legal functions for any entity or client, provided that work does not
involve or risk the disclosure of the Company’s attorney-client privileged
information or other Confidential Information.



(h)
Governing Law. This Agreement is issued, and the Restricted Stock Units
evidenced hereby are granted, in White Plains, New York, and shall be governed
and construed in accordance with the laws of the State of New York, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.



(i)
Jurisdiction. Grantee hereby consents to the personal jurisdiction of and venue
in the state and federal courts in the state of New York (collectively, the
“Chosen Courts”), and agrees that such Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any dispute that may arise out of
or in connection with this Agreement, and that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Chosen
Courts.



(j)
Attorneys’ Fees. If any action or proceeding is commenced to construe or enforce
this Agreement or the rights and duties of the parties hereunder, then the party
prevailing in that action will be entitled to recover its reasonable attorneys’
fees and costs related to such action or proceeding.



(k)
Severability. Any term or provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.



7

--------------------------------------------------------------------------------





(l)
Section 409A Compliance. To the extent applicable, it is intended that the Plan
and this Agreement comply with the requirements of Section 409A, and the Plan
and this Agreement shall be interpreted accordingly.



(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for purposes of Section 409A, and if the Grantee is a “specified
employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the time of
the Grantee’s separation from service, then, to the extent required under
Section 409A, any Shares that would otherwise be distributed (along with the
cash value of all dividend equivalents that would be payable) upon the Grantee’s
separation from service shall instead be delivered (and, in the case of the
dividend equivalents, paid) on the earlier of (x) the first business day of the
seventh month following the date of the Grantee’s separation from service or (y)
the Grantee’s death.



(ii)
It is intended that this Agreement shall comply with the provisions of Section
409A, or an exception to Section 409A, to the extent applicable, so as not to
subject the Grantee to the payment of interest and taxes under Section 409A.
Further, any reference to termination of employment, Early Retirement, Normal
Retirement, separation from service, or similar terms under this Agreement shall
be interpreted in a manner consistent with the definition of “separation from
service” under Section 409A



(iii)
In no event will payment be made later than the date on which payment is treated
as being timely under Treas. Reg. § 1.409A-3(d), generally referring to the last
day of the calendar year in which the RSUs vest or, if later, the 15th day of
the third calendar month following the vesting date, and subject to any delay
required under paragraph (i), above. (For this purpose, vesting and vesting date
refer to the vesting date designated in this Agreement.) The Grantee does not
have a right to designate the taxable year of the payment.



(m)
Successors. All obligations of the Company under this Agreement shall be binding
on any successor to the Company, and the term “Company” shall include any
successor.





8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 19th day
of February, 2016.
Agreed to:                                ITT CORPORATION    




_____________________________
Grantee
(Online acceptance constitutes agreement)


Dated: _________________    Dated: February 19, 2016


Enclosures




























9